Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the amendment filed on 06/30/2022.
Currently, claims 1, 3, 5-6 and 8-26 are pending with claims 15-26 being withdrawn as being drawn to a non-elected group or species.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/06/2022 has been considered by the examiner.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 5-6 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2014/0054598 02/27/2014).
As to claim 1, Shim shows a nitride semiconductor device (see Fig. 9; many like parts carry over from first embodiment; [0055]), comprising: 
a substrate (see substrate 11 carrying over as like part; [0027]); 
a nitride semiconductor channel layer (see 13 carrying over as like part; [0027]) disposed on the substrate; 
a nitride semiconductor barrier layer (barrier layer 14; [0057]) disposed on the channel layer; 
a dielectric layer (dielectric 41; [0056]) disposed on the nitride semiconductor barrier layer and defining a first recess (see sidewalls of 41 being part of the overall structure that does the defining of a recess, where the recess goes down through 41 and 18 down to the barrier layer) exposing a portion of the nitride semiconductor barrier layer (note the overall recess exposes the part of 14 where 42 and 43 touch it); and 
a first dielectric spacer (see right side spacer 43; [0062]) disposed within the first recess; 
wherein the first dielectric spacer comprises a surface laterally connecting the dielectric layer to the nitride semiconductor barrier layer (see the left hand sidewall of right hand spacer 43 connecting the dielectric layer to the barrier layer); 
a second dielectric spacer (see left side spacer 43; [0062]) disposed within the first recess, 
wherein the second dielectric spacer comprises a surface laterally connecting the dielectric layer to the nitride semiconductor barrier layer (see the right hand surface of the left hand part 43 connecting the dielectric to the barrier) and wherein the first dielectric spacer and the second dielectric spacer define a second recess (see the recess formed between both spacers 43 on left and right), a top portion of the second recess comprises a first length, a bottom portion of the second recess comprises a second length, and the first length is different from the second length (see the length of the top of the recess being different than the length of the bottom of the recess); 
a gate disposed on the dielectric layer (see gate 42 on the dielectric and the spacers 43 on right and left; [0060]), the first dielectric spacer and the second dielectric spacer, wherein a portion of the gate is in contact with the nitride semiconductor barrier layer (see lower part of 42 in contact with barrier layer 14).  

As to claim 3, Shim shows a device wherein the first dielectric spacer and the second dielectric spacer define a tapered recess from a cross sectional view perspective (see tapered recess being made by 43 on right and left).  

As to claim 5, Shim shows a device wherein the first length is larger than the second length (see the upper length of the recess noted above being larger than the lower length noted above).  

As to claim 6, Shim shows a device wherein the dimension of the second recess decreases gradually from the top portion of the second recess toward the bottom portion of the second recess (see the width dimension of the recess between the 43 parts on left and right getting smaller towards the bottom of that recess).  

As to claim 13, Shim shows a device wherein the first dielectric spacer includes a first protection layer, wherein the first protection layer is in contact with, the dielectric layer and the nitride semiconductor barrier layer (note the right side part 43 includes the material making it up which is made of SiN as a like part from [0034]).  

As to claim 14, Shim shows a device wherein the first dielectric spacer includes a first protection layer, disposed such that it contacts the dielectric layer and the nitride semiconductor barrier layer (see the right hand spacer including the SiN material it is made of and it being disposed such that it contacts the dielectric layer 41 and the nitride semiconductor barrier layer 14).  


Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2014/0054598 02/27/2014) in view of Oku et al. (“Oku” US 5,358,885 patented 10/25/1994).
As to claim 8, Shim shows a device above, but fails to show it being one wherein the gate comprises a first curved surface and a second curved surface, and the first curved surface and the second curved surface define a recess (that is to say it fails to show a device where the gate has a first curved surface and a second curved surface which together define a new recess/third recess besides the recesses already made in the parent claim, as in, the topside gate recess in the gate electrode in the applicant’s device).  

Oku shows making a gate with a gate recess in the top of the gate with two inner sidewalls of the gate material defining the recess (see gate material made of 9; col. 5, line 64; in the alternate 9+10 together can be used in this grounds of rejection).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the gate shape with a topside gate recess defined by two inner sidewalls of the gate itself as taught by Oku to have made a gate of that shape in Shim with the motivation of using an alternate gate deposition procedure that allows for wide gate openings between the spacers to make wide gate foot widths and which then have no additional flattening removal of material step performed (see Oku using an alternate deposition allowing for wide gate feet creation in col. 5, line 54-60 and col. 6, line 10-20, thereby resulting in a recess in the top of the gate material, and note they skip any removal step to flatten off the top in later steps).  


Claim(s) 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim (US 2014/0054598 02/27/2014) in view of Kumuzaki et al. (“Kumuzaki” US 2019/0326404 published 10/24/2019).
As to claim 9, Shim shows the device above but fails to show it being one wherein a first interface exists between the first spacer and the barrier layer, a second interface exists between the gate and the barrier layer such that the first interface is not coplanar with the second interface.  

Kumuzaki shows a device (see Fig. 15) having a gate electrode with a little poked down part such that it forms an interface lower than the top surface of a barrier layer (see Fig. 15 showing a gate recess having been formed in barrier layer 23; [0065]).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the barrier recess design as taught by Kumuzaki to have made a small recess in the barrier layer of Shim for the gate to go down into with the motivation of bringing the gate closer to the 2DEG for closer gate field effect control (note the gate goes down closer to the actual channel for closer gate field effect control in Fig. 15).  

The office notes that after the recess is formed in the barrier layer in Shim for the gate to go down into then there will be a first interface between the right hand part 43 and the barrier layer 14, and a second interface between the gate part 42 and the barrier layer 14 down in the recess into the barrier layer 14 just made in the combination above, such that the first interface will not be coplanar with the second interface (that is to say, the lowermost interface of the gate 42 with the barrier layer 14 will be lower than the interface of the right hand part 43 with 14 when a gate recess is formed).  


As to claim 10, Shim as modified by Kumuzaki above shows a device wherein the nitride semiconductor barrier layer comprises a recess between the first dielectric spacer and the second dielectric spacer (note the recess brought in under the gate electrode 42 in the combination above is between the two spacer parts 43 on right and left), and the recess of the nitride semiconductor barrier layer comprises an inclined surface adjacent to the first dielectric spacer (note the recess brought in above will have a 90 degree surface inclined from the horizontal which is located nearby to the right hand 43 part).  

As to claim 11, Shim as modified by Kumuzaki above shows a device wherein the inclined surface is not coplanar with a first interface existing between the first dielectric spacer and the nitride semiconductor barrier layer (note that the 90 degree inclined side surface noted above is not coplanar with a first interface between the right hand 43 part and the barrier layer 14 which is along the horizontal plane as the 90 degree inclined side surface is along the vertical plane).  

As to claim 12, Shim as modified by Kumuzaki above shows a device wherein the recess of the nitride semiconductor barrier layer further comprises a horizontal surface (note the bottom surface of the recess brought in during the combination above which is horizontal and which is connected to the 90 degree inclined side surface discussed above) connected to the inclined surface, and the horizontal surface is not coplanar with a first interface existing between the first dielectric spacer and the nitride semiconductor barrier layer (note that horizontal surface down in the recess made for the gate to occupy in the combination above is not coplanar with a first interface between the right hand part 43 and the barrier layer 14 as it is on a plane down below it).  


Response to Arguments
Applicant’s arguments, see Remarks, filed 06/30/2022, with respect to the old rejections/objections of/to the claims have been fully considered and are persuasive.  The previous rejections and objections of/to the claims have been withdrawn.  However, there are new pending rejections noted above.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/               Primary Examiner, Art Unit 2891